Order issued September24 2012




                                            In The
                                 (good of Apprats
                       iffiltif istritt nI Jrxas at Dallas
                                    No. 05-12-00307-CV


                JOHN C. FLOOD OF DC, INC., JOHN C. FLOOD, INC.,
                        AND MELVILLE DAVIS, Appellants
                                              V.
                              SUPERMEDIA, L.L.C., Appellee


                                         ORDER

       The Court has before it appellants' September 24, 2012 unopposed first motion to extend

time for filing reply brief. The motion is GRANTED and the brief tendered by appellants on

September 24, 2012 is ORDERED timely filed as of today's date.




                                                       OLLY F W CIS
                                                     JUSTICE